                                                                                                   E-FILED
                                                            Wednesday, 11 December, 2019 03:39:48 PM
                                                                          Clerk, U.S. District Court, ILCD

                            UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS

SYLVESTER SHAHEED LEWIS,                    )
  Plaintiff,                                )
                                            )
   vs.                                      )        No. 19-1337
                                            )
TERRI KENNEDY and
DAVID KENNEDY,                              )
  Defendants                                )

                                  MERIT REVIEW ORDER

         This cause is before the Court for merit review of the Plaintiff’s complaint. The

Court is required by 28 U.S.C. §1915A to “screen” the Plaintiff’s complaint, and through

such process to identify and dismiss any legally insufficient claim, or the entire action if

warranted. A claim is legally insufficient if it “(1) is frivolous, malicious, or fails to state

a claim upon which relief may be granted; or (2) seeks monetary relief from a defendant

who is immune from such relief.” 28 U.S.C. §1915A.

         Plaintiff, a pro se prisoner, claims Defendants Warden Terri Kennedy and

Engineering Chief David Kennedy violated his constitutional rights at Pontiac

Correctional Center. Plaintiff alleges Defendants violated his Eighth Amendment rights

based on his living conditions including “chipped, peeling paint; dried fecal matter, and

mold encrusted on the wall, ceiling, and bars;” “black water;” rain leaks; and toilets and

sinks which flooded his cell. (Comp, p. 6). Plaintiff claims the conditions occurred in

the West Cell House on July 12, 2019. In an attached grievance, Plaintiff clarifies he was




                                                1
housed in Cell #619 on 6 gallery. Plaintiff also alleges the conditions were the same for

several cells in the housing unit.

         For the purpose of notice pleading, Plaintiff has adequately alleged a violation of

his Eighth Amendment rights.1 While Plaintiff does not specifically explain the

involvement of the two named Defendants, he does indicate the alleged conditions

were widespread and well known throughout the facility. In addition, Plaintiff does

not specifically state how long he was subjected to the unconstitutional living

conditions, but Plaintiff’s complaint mentions he was still living in the same unit in

October of 2019. (Comp., p. 5).

         The Court notes the attachments to Plaintiff’s complaint also demonstrate he has

fully exhausted his administrative remedies before filing his complaint. (Comp, p. 10).

         Plaintiff has also filed a motion for appointment for appointment of counsel. [4].

The Plaintiff has no constitutional or statutory right to the appointment of counsel in

this case. In addition, the Court cannot require an attorney to accept pro bono

appointment in a civil case. The most the Court can do is ask for volunteer counsel. See

Jackson v. County of McLean, 953 F.2d 1070, 1071 (7th Cir. 1992).

         In considering the Plaintiff’s motion, the court asks: “(1) has the indigent Plaintiff

made a reasonable attempt to obtain counsel or been effectively precluded from doing

so; and if so, (2) given the difficulty of the case, does the plaintiff appear competent to

litigate it himself?” Pruitt v. Mote, 503 F.3d 647, 654-55 (7th Cir. 2007), citing Farmer v.



1Plaintiff
      also mentions the Tenth Amendment, but his complaint alleges only a violation of the Eighth
Amendment.

                                                 2
Haas, 990 F.2d 319, 322 (7th Cir.1993). The Plaintiff has not provided any evidence

demonstrating he has attempted to find counsel on his own such as a list of attorneys

contacted or copies of letters sent or received. Therefore, the motion is denied with

leave to renew. [4]

       IT IS THEREFORE ORDERED:

       1) Pursuant to its merit review of the complaint under 28 U.S.C. § 1915A, the

       Court finds the Plaintiff alleges Defendants Warden Terri Kennedy and

       Engineering Chief David Kennedy violated his Eighth Amendment rights based

       on his living conditions at Pontiac Correctional Center as detailed in this order.

       The claim is stated against the Defendants in their individual and official

       capacities. Any additional claims shall not be included in the case, except at the

       Court’s discretion on motion by a party for good cause shown or pursuant to

       Federal Rule of Civil Procedure 15.

       2) This case is now in the process of service. Plaintiff is advised to wait until

       counsel has appeared for Defendants before filing any motions, in order to give

       Defendants notice and an opportunity to respond to those motions. Motions filed

       before Defendants' counsel has filed an appearance will generally be denied as

       premature. Plaintiff need not submit any evidence to the Court at this time, unless

       otherwise directed by the Court.

       3) The Court will attempt service on Defendants by mailing each Defendant a

       waiver of service. Defendants have 60 days from service to file an Answer. If

       Defendants have not filed Answers or appeared through counsel within 90 days

                                             3
of the entry of this order, Plaintiff may file a motion requesting the status of

service. After Defendants have been served, the Court will enter an order setting

discovery and dispositive motion deadlines.

4) With respect to a Defendant who no longer works at the address provided by

Plaintiff, the entity for whom that Defendant worked while at that address shall

provide to the Clerk said Defendant's current work address, or, if not known, said

Defendant's forwarding address. This information shall be used only for

effectuating service. Documentation of forwarding addresses shall be retained

only by the Clerk and shall not be maintained in the public docket nor disclosed

by the Clerk.

5) Defendants shall file an answer within 60 days of the date the waiver is sent by

the Clerk. A motion to dismiss is not an answer. The answer should include all

defenses appropriate under the Federal Rules.        The answer and subsequent

pleadings shall be to the issues and claims stated in this Order. In general, an

answer sets forth Defendants' positions. The Court does not rule on the merits of

those positions unless and until a motion is filed by Defendants. Therefore, no

response to the answer is necessary or will be considered.

6) Once counsel has appeared for a Defendant, Plaintiff need not send copies of

his filings to that Defendant or to that Defendant's counsel. Instead, the Clerk will

file Plaintiff's document electronically and send a notice of electronic filing to

defense counsel.    The notice of electronic filing shall constitute service on



                                      4
      Defendants pursuant to Local Rule 5.3. If electronic service on Defendants is not

      available, Plaintiff will be notified and instructed accordingly.

      7) Counsel for Defendants is hereby granted leave to depose Plaintiff at his place

      of confinement. Counsel for Defendants shall arrange the time for the deposition.

      8) Plaintiff shall immediately notify the Court, in writing, of any change in his

      mailing address and telephone number. Plaintiff's failure to notify the Court of a

      change in mailing address or phone number will result in dismissal of this lawsuit,

      with prejudice.

      9) Within 10 days of receiving from Defendants’ counsel an authorization to

      release medical records, Plaintiff is directed to sign and return the authorization

      to Defendants’ Counsel.


IT IS FURTHER ORDERED THAT THE CLERK IS DIRECTED TO:


      1) Dismiss Plaintiff’s motion for appointment of counsel with leave to renew,

      [4]; 2) Attempt service on Defendants pursuant to the standard procedures; 3)

      Set an internal court deadline 60 days from the entry of this order for the Court

      to check on the status of service and enter scheduling deadlines; and 4) Enter

      the Court's standard qualified protective order pursuant to the Health

      Insurance Portability and Accountability Act.

ENTERED this 11th day of December, 2019.




                                            5
              s/ James E. Shadid
____________________________________________
             JAMES E. SHADID
      UNITED STATES DISTRICT JUDGE




                     6
